
	
		II
		112th CONGRESS
		1st Session
		S. 1212
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2011
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to specify the
		  circumstances in which a person may acquire geolocation information and for
		  other purposes.
	
	
		1.Short titlesThis Act may be cited as the
			 Geolocational Privacy and Surveillance
			 Act or the GPS
			 Act.
		2.Protection of
			 geolocation information
			(a)In
			 generalPart 1 of title 18,
			 United States Code, is amended by inserting after chapter 119 the
			 following:
				
					120Geolocation
				information
						
							Sec. 
							2601. Definitions.
							2602. Interception and disclosure of geolocation
				  information.
							2603. Prohibition of use as evidence of acquired geolocation
				  information.
							2604. Emergency situation exception.
							2605. Recovery of civil damages authorized.
						
						2601.DefinitionsIn this chapter:
							(1)Covered
				serviceThe term covered service means an
				electronic communication service, a geolocation information service, or a
				remote computing service.
							(2)Electronic
				communication serviceThe term electronic communication
				service has the meaning given that term in section 2510.
							(3)Electronic
				surveillanceThe term electronic surveillance has
				the meaning given that term in section 101 of the Foreign Intelligence
				Surveillance Act of 1978 (50 U.S.C. 1801).
							(4)Geolocation
				informationThe term geolocation information
				means, with respect to a person, any information, that is not the content of a
				communication, concerning the location of a wireless communication device or
				tracking device (as that term is defined section 3117) that, in whole or in
				part, is generated by or derived from the operation of that device and that
				could be used to determine or infer information regarding the location of the
				person.
							(5)Geolocation
				information serviceThe term geolocation information
				service means the provision of a global positioning service or other
				mapping, locational, or directional information service to the public, or to
				such class of users as to be effectively available to the public, by or through
				the operation of any wireless communication device, including any mobile
				telephone, global positioning system receiving device, mobile computer, or
				other similar or successor device.
							(6)InterceptThe
				term intercept means the acquisition of geolocation information
				through the use of any electronic, mechanical, or other device.
							(7)Investigative
				or law enforcement officerThe term investigative or law
				enforcement officer means any officer of the United States or of a
				State or political subdivision thereof, who is empowered by law to conduct
				investigations of, or to make arrests for, offenses enumerated in this chapter,
				and any attorney authorized by law to prosecute or participate in the
				prosecution of such offenses.
							(8)PersonThe
				term person means any employee or agent of the United States, or
				any State or political subdivision thereof, and any individual, partnership,
				association, joint stock company, trust, or corporation.
							(9)Remote
				computing serviceThe term remote computing
				service has the meaning given that term in section 2711.
							(10)StateThe
				term State means any State of the United States, the District of
				Columbia, the Commonwealth of Puerto Rico, and any territory or possession of
				the United States.
							(11)Wireless
				communication deviceThe term wireless communication
				device means any device that enables access to, or use of, an
				electronic communication system or service or a covered service, if that device
				utilizes a radio or other wireless connection to access such system or
				service.
							2602.Interception
				and disclosure of geolocation information
							(a)In
				general
								(1)Prohibition on
				disclosure or useExcept as otherwise specifically provided in
				this chapter, it shall be unlawful for any person to—
									(A)intentionally
				intercept, endeavor to intercept, or procure any other person to intercept or
				endeavor to intercept, geolocation information pertaining to another
				person;
									(B)intentionally
				disclose, or endeavor to disclose, to any other person geolocation information
				pertaining to another person, knowing or having reason to know that the
				information was obtained through the interception of such information in
				violation of this paragraph;
									(C)intentionally
				use, or endeavor to use, any geolocation information, knowing or having reason
				to know that the information was obtained through the interception of such
				information in violation of this paragraph; or
									(D)(i)intentionally disclose,
				or endeavor to disclose, to any other person the geolocation information
				pertaining to another person intercepted by means authorized by subsections (b)
				through (h), except as provided in such subsections;
										(ii)knowing or having reason to know
				that the information was obtained through the interception of such information
				in connection with a criminal investigation;
										(iii)having obtained or received the
				information in connection with a criminal investigation; and
										(iv)with intent to improperly
				obstruct, impede, or interfere with a duly authorized criminal
				investigation.
										(2)PenaltyAny
				person who violates paragraph (1) shall be fined under this title, imprisoned
				not more than five years, or both.
								(b)Exception for
				information acquired in the normal course of businessIt shall
				not be unlawful under this chapter for an officer, employee, or agent of a
				provider of a covered service, whose facilities are used in the transmission of
				geolocation information, to intercept, disclose, or use that information in the
				normal course of the officer, employee, or agent's employment while engaged in
				any activity which is a necessary incident to the rendition of service or to
				the protection of the rights or property of the provider of that service,
				except that a provider of a geolocation information service to the public shall
				not utilize service observing or random monitoring except for mechanical or
				service quality control checks.
							(c)Exception for
				conducting foreign intelligence surveillanceNotwithstanding any other provision of this
				chapter, it shall not be unlawful for an officer, employee, or agent of the
				United States in the normal course of the official duty of the officer,
				employee, or agent to conduct electronic surveillance, as authorized by the
				Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.).
							(d)Exception for
				consent
								(1)In
				generalIt shall not be unlawful under this chapter for a person
				to intercept geolocation information pertaining to another person if such other
				person has given prior consent to such interception unless such information is
				intercepted for the purpose of committing any criminal or tortious act in
				violation of the Constitution or laws of the United States or of any
				State.
								(2)ChildrenThe
				exception in paragraph (1) permits a parent or legal guardian of a child to
				intercept geolocation information pertaining to that child or to give consent
				for another person to intercept such information.
								(e)Exception for
				public informationIt shall not be unlawful under this chapter
				for any person to intercept or access geolocation information relating to
				another person through any system that is configured so that such information
				is readily accessible to the general public.
							(f)Exception for
				emergency informationIt shall not be unlawful under this chapter
				for any investigative or law enforcement officer or other emergency responder
				to intercept or access geolocation information relating to a person if such
				information is used—
								(1)to respond to a
				request made by such person for assistance; or
								(2)in circumstances
				in which it is reasonable to believe that the life or safety of the person is
				threatened, to assist the person.
								(g)Exception for
				theft or fraudIt shall not be unlawful under this chapter for a
				person acting under color of law to intercept geolocation information
				pertaining to the location of another person who has unlawfully taken the
				device sending the geolocation information if—
								(1)the owner or
				operator of such device authorizes the interception of the person's geolocation
				information;
								(2)the person acting
				under color of law is lawfully engaged in an investigation; and
								(3)the person acting
				under color of law has reasonable grounds to believe that the geolocation
				information of the other person will be relevant to the investigation.
								(h)Exception for
				warrant
								(1)DefinitionsIn
				this subsection:
									(A)Court of
				competent jurisdictionThe term court of competent
				jurisdiction includes—
										(i)any district
				court of the United States (including a magistrate judge of such a court) or
				any United States court of appeals that—
											(I)has jurisdiction
				over the offense being investigated;
											(II)is in or for a
				district in which the provider of a geolocation information service is located
				or in which the geolocation information is stored; or
											(III)is acting on a
				request for foreign assistance pursuant to section 3512; or
											(ii)a court of
				general criminal jurisdiction of a State authorized by the law of that State to
				issue search warrants.
										(B)Governmental
				entityThe term governmental entity means a
				department or agency of the United States or any State or political subdivision
				thereof.
									(2)WarrantA
				governmental entity may intercept geolocation information or require the
				disclosure by a provider of a covered service of geolocation information only
				pursuant to a warrant issued using the procedures described in the Federal
				Rules of Criminal Procedure (or, in the case of a State court, issued using
				State warrant procedures) by a court of competent jurisdiction, or as otherwise
				provided in this chapter or the Foreign Intelligence Surveillance Act of 1978
				(50 U.S.C. 1801 et seq.).
								(i)Prohibition on
				divulging geolocation information
								(1)In
				generalExcept as provided in paragraph (2), a person providing a
				covered service shall not intentionally divulge geolocation information
				pertaining to another person.
								(2)ExceptionsA
				person providing a covered service may divulge geolocation information—
									(A)as otherwise
				authorized in subsections (b) through (h);
									(B)with the lawful
				consent of such other person;
									(C)to another person
				employed or authorized, or whose facilities are used, to forward such
				geolocation information to its destination; or
									(D)which was
				inadvertently obtained by the provider of the covered service and which appears
				to pertain to the commission of a crime, if such divulgence is made to a law
				enforcement agency.
									2603.Prohibition
				of use as evidence of acquired geolocation informationWhenever any geolocation information has
				been acquired, no part of such information and no evidence derived therefrom
				may be received in evidence in any trial, hearing, or other proceeding in or
				before any court, grand jury, department, officer, agency, regulatory body,
				legislative committee, or other authority of the United States, a State, or a
				political subdivision thereof if the disclosure of that information would be in
				violation of this chapter.
						2604.Emergency
				situation exception
							(a)Emergency
				situation exceptionNotwithstanding any other provision of this
				chapter, any investigative or law enforcement officer, specially designated by
				the Attorney General, the Deputy Attorney General, the Associate Attorney
				General, or by the principal prosecuting attorney of any State or subdivision
				thereof acting pursuant to a statute of that State, may intercept geolocation
				information if—
								(1)such officer
				reasonably determines that an emergency situation exists that—
									(A)involves—
										(i)immediate danger
				of death or serious physical injury to any person;
										(ii)conspiratorial
				activities threatening the national security interest; or
										(iii)conspiratorial
				activities characteristic of organized crime; and
										(B)requires
				geolocation information be intercepted before an order authorizing such
				interception can, with due diligence, be obtained;
									(2)there are grounds
				upon which an order could be entered to authorize such interception; and
								(3)an application
				for an order approving such interception is made within 48 hours after the
				interception has occurred or begins to occur.
								(b)Failure To
				obtain court order
								(1)Termination of
				acquisitionIn the absence of an order, an interception of
				geolocation information carried out under subsection (a) shall immediately
				terminate when the information sought is obtained or when the application for
				the order is denied, whichever is earlier.
								(2)Prohibition on
				use as evidenceIn the event such application for approval is
				denied, the geolocation information shall be treated as having been obtained in
				violation of this chapter and an inventory shall be served on the person named
				in the application.
								2605.Recovery of
				civil damages authorized
							(a)In
				generalAny person whose
				geolocation information is intercepted, disclosed, or intentionally used in
				violation of this chapter may in a civil action recover from the person, other
				than the United States, which engaged in that violation such relief as may be
				appropriate.
							(b)ReliefIn an action under this section,
				appropriate relief includes—
								(1)such preliminary
				and other equitable or declaratory relief as may be appropriate;
								(2)damages under
				subsection (c) and punitive damages in appropriate cases; and
								(3)a reasonable
				attorney's fee and other litigation costs reasonably incurred.
								(c)Computation of
				damagesThe court may assess
				as damages under this section whichever is the greater of—
								(1)the sum of the
				actual damages suffered by the plaintiff and any profits made by the violator
				as a result of the violation; or
								(2)statutory damages
				of whichever is the greater of $100 a day for each day of violation or
				$10,000.
								(d)DefenseIt is a complete defense against any civil
				or criminal action brought against an individual for conduct in violation of
				this chapter if such individual acted in a good faith reliance on—
								(1)a court warrant
				or order, a grand jury subpoena, a legislative authorization, or a statutory
				authorization;
								(2)a request of an
				investigative or law enforcement officer under section 2604; or
								(3)a good-faith
				determination that an exception under section 2602 permitted the conduct
				complained of.
								(e)LimitationA
				civil action under this section may not be commenced later than two years after
				the date upon which the claimant first has a reasonable opportunity to discover
				the violation.
							(f)Administrative
				disciplineIf a court or appropriate department or agency
				determines that the United States or any of its departments or agencies has
				violated any provision of this chapter, and the court or appropriate department
				or agency finds that the circumstances surrounding the violation raise serious
				questions about whether or not an officer or employee of the United States
				acted willfully or intentionally with respect to the violation, the department
				or agency shall, upon receipt of a true and correct copy of the decision and
				findings of the court or appropriate department or agency promptly initiate a
				proceeding to determine whether disciplinary action against the officer or
				employee is warranted. If the head of the department or agency involved
				determines that disciplinary action is not warranted, such head shall notify
				the Inspector General with jurisdiction over the department or agency concerned
				and shall provide the Inspector General with the reasons for such
				determination.
							(g)Improper
				disclosure is violationAny willful disclosure or use by an
				investigative or law enforcement officer or governmental entity of information
				beyond the extent permitted by this chapter is a violation of this chapter for
				purposes of this
				section.
							.
			(b)Clerical
			 amendmentThe table of chapters for part 1 of title 18, United
			 States Code, is amended by inserting after the item relating to chapter 119 the
			 following:
				
					
						120.
				  Geolocation
				  information2601
					
					.
			(c)Conforming
			 amendmentsSection 3512(a) of title 18, United States Code, is
			 amended—
				(1)in paragraph
			 (2)—
					(A)by redesignating
			 subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E),
			 respectively; and
					(B)by inserting
			 after subparagraph (A) the following:
						
							(B)a warrant or
				order for geolocation information or records related thereto, as provided under
				section 2602 of this
				title;
							.
					3.Requirement for
			 search warrants to acquire geolocation informationRule
			 41(a) of the Federal Rules of Criminal Procedure is amended—
			(1)in paragraph
			 (2)(A), by striking the period at the end and inserting a comma and
			 including geolocation information.; and
			(2)by adding at the
			 end the following:
				
					(F)Geolocation
				information has the meaning given that term in section 2601 of title
				18, United States
				Code.
					.
			4.Fraud and
			 related activity in connection with obtaining geolocation information
			(a)Criminal
			 violationSection 1039(h) of
			 title 18, United States Code, is amended—
				(1)in paragraph
			 (2)—
					(A)in subparagraph
			 (A), by striking and at the end;
					(B)in subparagraph
			 (B), by striking the period at the end and inserting a semicolon and
			 and; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(C)includes any
				geolocation information
				service.
							;
					(2)by redesignating
			 paragraph (4) as paragraph (5); and
				(3)by inserting
			 after paragraph (3) the following:
					
						(4)Geolocation
				information serviceThe term geolocation information
				service has the meaning given that term in section
				2601.
						.
				(b)Conforming
			 amendments
				(1)Definition
			 amendmentsSection 1039(h)(1) of title 18, United States Code, is
			 amended—
					(A)in the paragraph
			 heading, by inserting or
			 GPS after phone; and
					(B)in the matter
			 preceding subparagraph (A), by inserting or GPS after
			 phone.
					(2)Conforming
			 amendmentsSection 1039 of title 18, United States Code, is
			 amended—
					(A)in the section
			 heading by inserting or
			 GPS after phone;
					(B)in subsection
			 (a)—
						(i)in
			 the matter preceding paragraph (1), by inserting or GPS after
			 phone; and
						(ii)in
			 paragraph (4), by inserting or GPS after
			 phone;
						(C)in subsection
			 (b)—
						(i)in
			 the subsection heading, by inserting or GPS after phone;
						(ii)in
			 paragraph (1), by inserting or GPS after phone
			 both places that term appears; and
						(iii)in paragraph
			 (2), by inserting or GPS after phone; and
						(D)in subsection
			 (c)—
						(i)in
			 the subsection heading, by inserting or GPS after phone;
						(ii)in
			 paragraph (1), by inserting or GPS after phone
			 both places that term appears; and
						(iii)in paragraph
			 (2), by inserting or GPS after phone.
						(3)Chapter
			 analysisThe table of
			 sections for chapter 47 of title 18, United States Code, is amended by striking
			 the item relating to section 1039 and inserting the following:
					
						
							1039. Fraud and related activity in
				connection with obtaining confidential phone or GPS records information of a
				covered
				entity.
						
						.
				(c)Sentencing
			 guidelines
				(1)Review and
			 AmendmentNot later than 180 days after the date of enactment of
			 this Act, the United States Sentencing Commission, pursuant to its authority
			 under section 994 of title 28, United States Code, and in accordance with this
			 section, shall review and, if appropriate, amend the Federal sentencing
			 guidelines and policy statements applicable to persons convicted of any offense
			 under section 1039 of title 18, United States Code, as amended by this
			 section.
				(2)AuthorizationThe
			 United States Sentencing Commission may amend the Federal sentencing guidelines
			 in accordance with the procedures set forth in section 21(a) of the Sentencing
			 Act of 1987 (28 U.S.C. 994 note) as though the authority under that section had
			 not expired.
				5.Statement of
			 exclusive means of acquiring geolocation information
			(a)In
			 generalNo person may acquire
			 the geolocation information of a person for protective activities or law
			 enforcement or intelligence purposes except pursuant to a warrant issued
			 pursuant to rule 41 of the Federal Rules of Criminal Procedure, as amended by
			 section 3, or the amendments made by this Act, or the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801).
			(b)Geolocation
			 information definedIn this section, the term geolocation
			 information has the meaning given that term in section 2601 of title
			 18, United States Code, as amended by section 2.
			
